Citation Nr: 9928138	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-13 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDING OF FACT

There is competent evidence that the veteran's PTSD may be 
related to his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES

The veteran maintains that he suffers from PTSD due to his 
experiences while in active service in Vietnam.  A well-
grounded service connection claim for PTSD has been submitted 
when there is medical evidence of a current PTSD disability, 
lay evidence (presumed to be credible to establish well-
groundedness) of an in-service stressor, and medical evidence 
of a nexus between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet.App. 128, 137 (1997).

The evidence of record includes current diagnoses of PTSD, 
including VA examinations of May 1996 and August 1997, which 
relate the veteran's PTSD to his service in Vietnam.  In 
addition, the veteran has testified to the existence of 
several in-service stressors.  Based upon the foregoing, the 
Board finds that the veteran has presented a well-grounded 
claim for entitlement to service connection for PTSD in that 
his claim is plausible, meritorious on its own, or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is necessary before the Board may proceed 
further in reviewing the veteran's claim of service 
connection for PTSD.  Because the Board has found the 
veteran's claim to be well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).

The veteran's service personnel records reflect that he 
served in Vietnam from July 1970 to August 1971.  The 
veteran's military occupational specialty (MOS) was 
identified as cook.  He served with C Battery, 2nd Battalion, 
319th Artillery.  He did not receive any awards or 
decorations which are exclusively awarded for combat; 
however, he did receive the National Defense Service Medal, 
Vietnam Service Medal, Army Commendation Medal, and Bronze 
Star.

The veteran has alleged a number of in-service stressors in 
seeking to establish service connection for PTSD.  In 
particular, he stated that although his MOS was cook, he 
served in several other capacities, such as working with high 
explosives, firing a Howitzer, carrying body bags, and 
performing guard and perimeter duty.  In addition, he claimed 
that he engaged in firefights, and was subject to sniper 
fire, mortar attacks, and rocket attacks.  He also alleged 
that he witnessed the death of a friend approximately midway 
through his Vietnam tour.

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded a combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  Where the claimed stressor is 
not related to combat, "credible supporting evidence" means 
that the veteran's testimony, by itself, cannot as a matter 
of law, establish the occurrence of a noncombat stressor.  
Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996).

The Board notes that VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders.  See 61 Fed. Reg. 52695-52702 
(1996).  Therefore, the Court took judicial notice of the 
shift in diagnostic criteria from an objective to a 
subjective standard in assessing whether a stressor is 
significant enough to trigger PTSD.  The sufficiency of a 
stressor is, accordingly, now a clinical determination for 
the examining mental health professional.  Cohen v. Brown, 10 
Vet.App. 128, 138 (1997).

In summary, the Board finds that due to the nature of the 
veteran's service in Vietnam, his diagnosis of PTSD, and his 
description of in-service stressors, further development of 
the case is desirable.  Accordingly, this case is REMANDED 
for the following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment for his PTSD and that he 
furnish signed authorizations for release 
of private records to the VA.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992) (VA is 
deemed to have constructive notice of VA 
Medical Center records).

2.  The RO should request that the 
veteran provide additional information 
containing specific details of the 
claimed stressful in-service events.  
This information should include dates, 
places, detailed descriptions, units of 
service, duty assignments, as well as the 
names, ranks, units of assignments and 
any other identifying information 
concerning any other individuals involved 
in any claimed stressful event.  The RO 
should request the veteran's 
representative to assist the veteran in 
completing the stressor development 
letter.

3.  The RO should then review the file 
and prepare a summary of all claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement.  This summary, and 
a copy of the veteran's DD Form 214 and 
all service personnel records should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
7798 Cissna Road, Springfield, VA 22150.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors, to include a unit history for 
the unit the veteran was assigned to 
while in Vietnam.  Any information 
obtained should be associated with the 
claims file.

4.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or in-service stressful 
event verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
RO should so state in its report.  The 
RO's report should be added to the claims 
file.

5.  If, and only if, a stressor has been 
verified, the RO should schedule the 
veteran for a VA psychiatric examination.  
All indicated studies, tests, and 
evaluations deemed necessary should be 
performed, but should include PTSD 
subscales.  In determining whether the 
veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed 
in the reports by the USASCRUR and/or the 
RO may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify which stressors detailed in the 
USASCRUR's or the RO's reports are 
responsible for that conclusion.  The 
examiner should also comment on any 
relationship between any currently 
diagnosed psychiatric disorder and the 
veteran's period of service.  Since it is 
important that "each disability be 
viewed in relation to its history" 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

6.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all 
development has been completed.  In 
particular, the RO should review the VA 
psychiatric examination to verify that 
any diagnosis of PTSD was based on the 
verified history of in-service stressors.  
If the examiner relied upon a history 
that is unverified, that examination 
report must be returned as inadequate for 
rating purposes.  See Cohen v. Brown, 10 
Vet.App. 128, 140 (1997).

7.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD in light of 
all relevant laws, regulations, and case 
law, including Cohen v. Brown, 10 
Vet.App. 128 (1997) and Suozzi v. Brown, 
10 Vet.App. 307 (1997) (holding that the 
VA erred in finding no evidence of 
objective stressors because a clerk 
typist did not directly participate in 
combat).  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate amount of 
time to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












